Citation Nr: 1612592	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-23 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent for a retained shell fragment, residuals of shell fragment wound, left bicep.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268(1998).

The issue of an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's shell fragment wound muscle injury to Muscle Group V is moderately severe in nature.  


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no higher, for residuals of residuals of a shell fragment wound in the left bicep, have been met. 38 U.S.C.A. §§ 1155; 38 C.F.R. § 4.73, Diagnostic Code 5305 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

With regard to the Veteran's claim for an increased evaluation for a shell fragment wound to the muscle residuals, the claim for an initial evaluation in excess of 10 percent is a downstream issues from a rating decision dated in June 2008, which initially established service connection for this disability and assigned the initial rating being contested and its effective date.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007.  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial evaluation above 10 percent for a shell fragment wound residuals, such noncompliance is deemed to be non-prejudicial to this specific claim.  

Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Numerous VA treatment records have been associated with the record.  The Veteran has also provided statements and argument in support of his claims.  He has not identified any potentially relevant evidence that has not otherwise been obtained.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined. 

VA examinations were conducted in August 2007 and November 2013.  Those examinations describe the Veteran's disabilities in sufficient detail for the Board to make an informed decision on the Veteran's claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  
   
Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard, supra.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Id.

The Board notes that the Veteran claimed service connection for his shell fragment wound residuals in an April 2007 claim.  In June 2008 he was granted service connection for such and assigned a 10 percent rating.  He filed a timely notice of disagreement and perfected an appeal as to this issue.  

The Board notes that gunshot wounds often result in impairment of muscle, bone, and/or nerve.  Through and through wounds and other wounds of the deeper structures almost invariably destroy parts of muscle groups.  See 38 C.F.R. § 4.47. Muscle Group (MG) damage is categorized as slight, moderate, moderately severe and/or severe and evaluated accordingly under 38 C.F.R. § 4.56.

For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions: 6 muscle groups for the shoulder girdle and arm (diagnostic codes 5301 through 5306); 3 muscle groups for the forearm and hand (diagnostic codes 5307 through 5309); 3 muscle groups for the foot and leg (diagnostic codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (diagnostic codes 5313 through 5318); and 5 muscle groups for the torso and neck (diagnostic codes 5319 through 5323).  38 C.F.R. § 4.55(b) (2015).

The Board notes that the combined evaluation of Muscle Groups acting on a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of Muscle Groups I and II acting upon the elbow.  38 C.F.R. § 4.55(d).  For compensable Muscle Group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured Muscle Group will be increased by one level and used as the combined evaluation for the affected Muscle Groups.  38 C.F.R. § 4.55(e).  For Muscle Group injuries in different anatomical regions which do not act upon ankylosed joints, each Muscle Group injury shall be separately rated and the ratings combined under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 4.55(f).
Evaluation of residuals of gunshot wound injuries includes consideration of resulting impairment to the muscles, bones, joints and/or nerves, as well as the deeper structures and residual symptomatic scarring.  38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54.  In considering the residuals of such injuries, it is essential to trace the medical-industrial history of the disabled person from the original injury, considering the nature of the injury and the attendant circumstances, and the requirements for, and the effect of, treatment over past periods, and the course of the recovery to date.  38 C.F.R. § 4.41.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 38 C.F.R. § 4.56(c).

The criteria of 38 C.F.R. § 4.56  are guidelines for evaluating muscle injuries from gunshot wounds or other trauma, and the criteria are to be considered with all factors in the individual case.  See Robertson v. Brown, 5 Vet. App. 70(1993), Tropf v. Nicholson, 20 Vet. App. 317 (2006).

Under 38 C.F.R. § 4.56, characteristics of a slight disability of affected muscles include a simple wound of muscle without debridement or infection, service department record of superficial wound with brief treatment and return to duty; with healing with good functional results.  Objective findings include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus; no impairment of function or metallic fragments retained in muscle tissue.

A moderate disability of the muscles involves a through-and-through or deep penetrating wound of a relatively short track by a single bullet or small shell or a shrapnel fragment, and the absence of explosive effect of high-velocity missile and of residuals of debridement or of prolonged infection.  There must be evidence of in-service treatment of the wound.  There must be a record in the file of consistent complaint of one or more of the cardinal symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective findings include entrance and, if present, exit scars which are linear or relatively small, and so situated as to indicate a relatively short track of the missile through the muscle tissue, and signs of some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles anticipates a through-and-through or deep open penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of the soft parts, and intermuscular scarring.  There should be a history of hospitalization for a prolonged period of treatment of the wound in service.  A record of cardinal symptoms, such as loss of power, weakness, lowered threshold of fatigue, fatigue- pain, impairment of coordination and uncertainty of movement, and evidence of unemployability because of inability to keep up work requirements should be considered.  Objective findings should include entrance and exit scars indicating a track of a missile through one or more muscle groups.  Objective findings should also include indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared to a sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(c).

A severe muscle disability results from a through-and-through or deep-penetrating wound due to high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, with intermuscular binding and cicatrization and service treatment records or other evidence showing hospitalization for a prolonged period for treatment of the wound.  Objective findings may include a ragged, depressed and inherent scars indicating wide damage to muscle groups in missile track, palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area and abnormal swelling and hardening of muscles in contraction.  Tests of strength, endurance, or coordinated movements compared with corresponding muscle of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56(d).

The Veteran's left arm injury has been rated under 38 C.F.R. § 4.73, Diagnostic Code 5305.  In the case at hand, the Veteran is left-handed; thus, the Board will apply the rating criteria for the dominant extremity.  The function of Muscle Group V includes the flexor muscles of the elbow that function to provide elbow supination and flexion of the elbow.  These muscles consist of the biceps, brachialis, and brachioradialis. Diagnostic Code 5305 assigns a zero percent rating for slight disability of the dominant extremity.  A 10 percent rating is assigned for moderate disability, a 30 percent rating is warranted for moderately severe disability, and a 40 percent rating is appropriate for severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5305.

The Veteran was afforded a VA examination in August 2007 at which point he was diagnosed as having a 3 mm metallic density as proximal to mid radius.  The shaft of his humerus was intact.  The Veteran reported that since some surgical repair he had while serving in Vietnam he had experienced muscle pain in the winter and some pain in the arm around his muscle with movement.  He noted that he pain level was usually an 8 with abduction and pushing and pulling of the left arm.  

In November 2013 the Veteran was afforded another VA examination at which time he stated the pain in his left bicep was now chronic and aching.  He noted that he used muscle relaxers and Vicodin for his left arm pain.  He noted that he had moderate pain with severe flare ups on a weekly basis and that his flare ups were worse in cold weather.  The Veteran's muscle examination at his November 2013 examination indicated that the Veteran's penetrating shell fragment wound affected Muscle Group V, the flexor muscles of the elbow (biceps, brachialis, brachioradialis), and that at the time of the injury he was hospitalized for treatment.  The examiner noted that this injury resulted in slight loss of power and fatigability in the upper arm, showing muscle loss with minimal scarring.  The examiner indicated that the Veteran experienced some loss of deep fascia, with palpation showing loss of deep fascia.  The Veteran had normal strength for almost all muscle groups upon testing, except his left elbow flexion of which he had less than normal strength (4/5).  The examiner further noted that the Veteran would benefit from avoiding heavy labor or jobs that require overhead lifting.  

The Board notes that the Veteran's current 10 percent rating does not adequately contemplate the Veteran's injury of Muscle Group V and that a higher rating of 30 percent is warranted.  Specifically, he experiences some of the cardinal signs and symptoms of muscle disability, such as loss of power, weakness and fatigability.  Furthermore, the Veteran experiences such objective findings warranting a 30 percent rating such as palpation of loss of deep fascia and some impairment of strength upon testing.  The Board notes that a rating of 40 percent is not warranted, as the Veteran's left arm disability has not shown signs of a severe disability.  Specifically, there exist no signs of ragged, depressed or inherent scars indicating wide damage, flabby muscles in the wound area or abnormal swelling or hardening of muscles upon contraction.  

The Board acknowledges the Veteran's competent lay statements describing his symptoms and their effects on his daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In increasing the disability rating for shell fragment wound of the left arm, the Board has recognized the Veteran's consistent reports of pain, weakness, and fatigue.  In addition, the Board has based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements and includes the information necessary to rate the Veteran's disability under the rating criteria.  Based on a review of all the evidence, and resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence supports entitlement to a disability rating of 30 percent, but no more, for shell fragment wound of the left arm bicep.  38 C.F.R. § 4.73, Diagnostic Codes 5305; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds the schedular rating criteria reasonably describes all the symptomatology of the Veteran's shell fragment disability.  Specifically, the schedular rating criteria allow for disabilities to be evaluated as moderate, moderately severe or severe etc.  Words such as mild, moderate, and severe are not defined in the Rating Schedule, but rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  In so doing, VA must consider all of the Veteran's shell fragment wound symptomatology in assigning a rating.  Therefore, the schedular rating criteria reasonably describes the Veteran's disability.  As such, referral for extraschedular consideration is not warranted.

The Board has also considered whether an inferred claim for TDIU under Rice has been raised with regard to the issue of an increased rating for a shell fragment wound.  See Rice, Supra.  However, the Board notes that the Veteran has not stated that his disability has completely precluded him from obtaining any employment.  In fact, at his November 2013 VA examination the Veteran noted that he retired from work as a painter in 2000, but did not indicate that this was a result of his left arm disabilities.  The November 2013 examiner noted that the Veteran would be able to work in several capacities.  Although his left arm disability would cause the Veteran to tire easily, causing some mild limitations in employment, the examiner noted that the Veteran had "superb social skills, mental agility, and mobility, which would allow him the opportunity to seek many career goals."  Thus, the Board finds that Rice is inapplicable. 


ORDER

An initial rating of 30 percent, but no higher, for a retained shell fragment, residuals of shell fragment wound, left bicep is granted subject to the laws and regulations governing monetary benefits.


REMAND

The Veteran was scheduled for a VA examination for his PTSD which was cancelled.  In November 2015 he stated that he was ready to attend the examination and asked that it be scheduled as soon as possible.  This should be done.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from August 2015 to the present. 

2.  Schedule the Veteran for a VA psychiatric examination to ascertain the current severity of his service-connected PTSD.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


